MITCHELL, J.
This case is a sample of the trifling character of many appeals which occupy our time, and illustrate the expensive folly into which suitors are frequently led by their own litigious disposition, or by injudicious advice, or by both. The action was originally brought in justice’s court to recover some $21 for merchandise alleged to have been furnished by plaintiff to the three defendants as. *355co-parfners. The only issue was whether the defendant Charles Weber was a member of the co-partnership to which the goods were furnished. The justice rendered judgment against all three of the defendants. Thereupon Charles Weber alone appealed to the municipal court on questions both of law and fact. The trial in the municipal court resulted in favor of the appellant, the court finding that he was not a member of the firm. Thereupon the plaintiff moved for a new trial on the ground, among others, that the findings were not justified by the evidence. The court granted the motion, and from the order granting a new trial the defendant appealed to this court, and presents to us a record of 133 pages.
In our opinion, the evidence would have justified a finding either way, but it is not so strong in favor of the finding made that we could say that the court erred in granting a new trial, unless we are to adopt for very small cases a different rule from the familiar one which applies to cases generally. It is unfortunate for the cause of the administration of justice as well as the interests of these parties that in so small a case, involving so simple an issue, the trial court could not have made a finding of fact to which he could adhere; but the order appealed from must be affirmed. So ordered.